Citation Nr: 9916929	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-45 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bronchiectasis and 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for bronchiectasis and residuals of pneumonia.  
The veteran appealed the decision to the Board which remanded 
the case to the RO in December 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

In March 1999 the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  The VHA 
expert provided a response dated in May 1999, copies of which 
were sent to the veteran and his representative later in May 
1999.  In reply the veteran's representative provided an 
Informal Hearing Presentation also dated in May 1999.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate an etiological 
relationship between either bronchiectasis or residuals of 
pneumonia and the veteran's period of active service.



CONCLUSION OF LAW

The veteran's bronchiectasis and residuals of pneumonia were 
not incurred in or aggravated by his period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that in service he incurred pneumonia 
that had remained unresolved at the time of his separation 
from service, thereby causing him to contract bronchiectasis 
which ultimately required the removal of one of his lungs.  
As stated in a May 1997 written statement by the veteran's 
representative, the veteran's bout of in-service pneumonia 
was the cause of all of his subsequent respiratory problems.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

Medical records associated with the claims file document the 
veteran's recurrent pulmonary disorders.  The veteran's 
service medical records (SMRs) disclose that at the time of 
his entry into service he reported a history of asthma.  The 
SMRs also disclose that the veteran reported frequent pre-
service upper respiratory illnesses and episodes of 
bronchitis.  The SMRs document the veteran's diagnosis and 
treatment for pneumonia in both lungs less than a month after 
entering service.  In addition, the veteran was diagnosed in 
service with bronchitis and given a medical discharge.  
Private hospital and treatment records disclose that the 
veteran contracted respiratory disorders after his separation 
from service.  He had a lung infection in 1965, in early 1966 
he was first diagnosed with bronchiectasis of the right lung, 
in early 1968 he also was diagnosed for atelectasis and later 
that year the veteran underwent a right pneumonectomy.  In 
February 1998 a VA examiner offered "conjecture" that the 
veteran had unrecognized recurrent bronchitis and other lower 
respiratory tract infections at the time that he entered 
service.  The examiner also opined that the veteran's 
bronchiectasis was probably not the result of his in-service 
bout with pneumonia.

The complexity of the issues presented prompted the Board to 
request expert medical guidance to assist in its adjudication 
of this matter.  A request for an expert medical opinion from 
the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a), (d); Perry v. Brown, 9 
Vet. App. 2, 6 (1996).  The expert who reviewed the claims 
file and provided a report to the Board was W. C. Yarbrough, 
M.D., a Staff Physician at the VA North Texas Health Care 
System and an Associate Professor of Internal Medicine at the 
University of Texas Southwestern Medical Center.

Dr. Yarbrough disagrees with the veteran's contention that a 
bout of in-service pneumonia was the cause of all of the 
veteran's subsequent respiratory problems.  Dr. Yarbrough's 
report flatly states that the veteran's "illness in service 
and his illness leading to pneumonectomy should be considered 
unrelated."  Instead, Dr. Yarbrough suggests that a 1965 
severe lung infection that the veteran had neglected 
initiated the chain of events necessitating the 
pneumonectomy.  Dr. Yarbrough further opines that this 
infection, arising about three years after the veteran's 
separation from service, "was not the result of or connected 
to the pneumonia he suffered while in service."  (Emphasis 
added.)  The report further states that review of claims file 
documentation led Dr. Yarbrough to conclude that the 
veteran's 1965 infection was likely the result of organisms 
called actinomyces or to an anaerobic abscess arising from 
the veteran's poor dentition and oral hygiene.  The Board 
finds Dr. Yarbrough's opinion to be well-reasoned and 
persuasive and that there is insufficient evidence of a 
relationship between a current pulmonary disorder and the 
veteran's period of active service to support the veteran's 
claim of entitlement to service connection.

After weighing the evidence, the Board adopts the VHA medical 
expert's opinion.  In consideration of the entire record the 
Board finds that this opinion is sufficient to satisfy the 
statutory requirement of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
Therefore, the Board concludes that the preponderance of the 
evidence is against a grant of service connection for 
bronchiectasis and residuals of pneumonia.  In making this 
determination, the Board also has considered provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for favorable action on the 
veteran's appeal.  Accordingly, the veteran's claim for this 
benefit is denied.


ORDER

Entitlement to service connection for bronchiectasis and 
residuals of pneumonia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

